Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-13 and 15-19 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

Response to Amendment
The applicant amended independent claims 1, 8 and 18 with features similar to “receiving an image from a camera of a vehicle, the road sign being within the field of view of the camera and the image being one of a sequence of images from the camera” and “determining, using the image, an amount of the road sign that is obstructed by comparing sequential images from the camera”.

Allowable Subject Matter
Claims 1-13 and 15-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-13 and 15-19.

Independent Claims 1, 8 and 18 are distinguished from Suzuki et al. (2013/0033603; IDS) in view of Machino (2010/0023254) and further in view of Tadayon et al. (2014/0079297) because the combination of all limitations in each independent claim, particularly the limitations similar to:
“receiving an image from a camera of a vehicle, the road sign being within the field of view of the camera and the image being one of a sequence of images from the camera” and 
“determining, using the image, an amount of the road sign that is obstructed by comparing sequential images from the camera”
and they are allowed.

Claims 2-7 and 16 are directly or indirectly dependent from claim 1 and they are allowed.

Claims 9-13, 15 and 17 are directly or indirectly dependent from claim 8 and they are allowed.

Claim 19 is dependent from claim 18 and it is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611